Case 1:20-cv-02511-EGS Document 3 Filed 10/05/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CIVIL ACTION No: 20-2511 (EGS)
United States, ex, rel, Robert C. Laity
-Plaintiff/Relator Dated: September 30, 2020

 

vS..
CERTIFICATE OF SERVICE
U.S. Senator Kamala Devi Harris,
-Defendant
CERTIFICATE OF SERVICE

I CERTIFY THAT on September 30, 2020, I served a copy of the STANDING
ORDER GOVERNING CIVIL CASES BEFORE JUDGE EMMET G. SULLIVAN,
with EXHIBIT thereto attached and which is dated September 17, 2020., by U.S.
Mail, this day, to:

U.S. Senator Kamala Devi Harris U.S. Attorney for D.C.
U.S. Senate Civil Process Clerk

112 Hart Senate Building 555 4th Street. NW,
Washington, D.C. 20510 Washington, D.C. 20530

U.S. Attorney General Wm. Barr
950 Pennsylvania Avenue. NW,
Washington, D.C. 20530

Koko eS. Sein, A)
Robert C. Laity, Plaintiff/Relator)
43 Mosher Drive

Tonawanda, New York, 14150

(716) 260-1392

Email: robertlaity@roadrunner.com

ee Sict Court, Distriet of Columba
tet cee al |
Case 1:20-cv-02511-EGS Document 3 Filed 10/05/20 Page 2 of 2

_ Robert C. Lai : :
43 Mosharbhg, BUFFALO NY ‘140

Tonawanda NY 14150-5217

 

1 OCT 2020 PM1 L

 

CdanQe ob The Cow
VS De, fer Dc:

st
in God we HU 333 CoONnsTTtTiw AVE.
“Wisere government ts bused On j apaaenr ol te VASAT Ssh INGTSa) ) D , Cc. ’

erned, every citizen is entitled to h o iivigaed

i ; iL Eac
dence in the integrity co ot eovernment must hel

loyee or adviser of gov 1 j
pace honor that trust his own integrity b 5 5
conduct in all official actions aD

SMH LT BESSSS phvafog ad fy phadpaldy fogged ffekpafygapedpegeAtTe spel ppoedad plage
